Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-15 are examined below. Claim 9 is indicated as Allowable Subject Matter.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The language of the last line of Claim 3, “second struts adjacent apexes of the peaks and valleys” is unclear and is interpreted for purposes of examination as having the peaks of the second struts connected to the valleys of the adjacent second struts.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 5, 8, 10, 11 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 5800526 A) and Ma et al. (US 9750622 B2).
Regarding Claim 1, Anderson teaches a stent wherein a substrate defining a major surface (e.g. Fig. 1-3, element 10 defines a surface; Column 7, Lines 15-16), the major surface defining a plane (e.g. Fig. 1-3, element 10; Column 7, Lines 15-16), the major surface including a plurality of first struts extending along a first direction (e.g. Fig. 1-3, element 14; Column 6, Lines 34-36) that are interconnected with a plurality of second struts extending along a second direction not parallel with the first direction along the major surface (e.g. Fig. 1-3, element 13, has portion of the interconnected struts are not parallel with the first direction; Column 1, Lines 31-54), such that when the substrate is stretched in the first direction, intermediate sections of the second struts rotate relative to the first struts and the intermediate sections of the second struts bend out of the plane of the major surface (e.g. Fig. 4-7; Column 6, Lines 41-49).
wherein widths of the second struts as measured along the major surface are larger than thicknesses of the second struts as measured perpendicular to the major surface (e.g. Fig. 1A-B; Column 6, Line 64 – Column 7, Line 9). Having the stent device of Anderson have the thicknesses of the second struts be less than the widths of the struts, as taught by Ma would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the modification would merely involve use of the above techniques taught by Ma to modify the stent device of Anderson in order to optimize the design of the stent. Courts have recognized that a conclusion that the claimed subject matter would have been obvious to one of ordinary skill in the art is supported by findings that the claimed subject matter merely involves using a known technique to improve a similar device in the same way. See MPEP 2143.
Regarding Claim 2, Anderson teaches a stent wherein the first direction is perpendicular to the second direction (e.g. Fig. 1-3, element 13, the direction that the interconnected struts run is perpendicular to the first direction; Column 1, Lines 31-54). 
Regarding Claim 5, Anderson teaches a stent wherein the substrate is a tubular substrate (e.g. Fig. 2; Column 6, Line 59 – Column 7, Line 9).
Regarding Claim 8, Anderson teaches a stent wherein the tubular substrate forms at least a portion of a stent (e.g. Column 6, Lines 16-58), the medical device further comprising a tubular graft layered with the substrate to form a stent graft (e.g. Column 6, Lines 16-58; Column 7, Lines 10-30).
Regarding Claim 10, Anderson teaches a stent comprising a plurality of projections extending from the intermediate sections of the plurality of second struts (e.g. Fig. 4-7; Column 6, Lines 41-49), wherein, when the substrate is stretched along the direction perpendicular to the first direction, the plurality of projections rotate with the intermediate sections of the plurality of second struts to project outwardly relative to the plurality of first struts (e.g. Fig. 4-7; Column 6, Lines 41-49).
Regarding Claim 11, Anderson teaches a medical device including a substrate defining a major surface (e.g. Fig. 1-3, element 10 defines a surface; Column 7, Lines 15-16), the major surface defining a plane (e.g. Fig. 1-3, element 10; Column 7, Lines 15-16), the major surface including a plurality of first struts extending along a first direction (e.g. Fig. 1-3, element 14; Column 6, Lines 34-36) that are interconnected with a plurality of second struts extending along a second direction not parallel with the first direction along the major surface (e.g. Fig. 1-3, element 13, has portion of the interconnected struts are not parallel with the first direction; Column 1, Lines 31-54), such that when the substrate is stretched in the first direction, intermediate sections of the second struts rotate relative to the first struts and the intermediate sections of the second struts bend out of the plane of the major surface (e.g. Fig. 4-7; Column 6, Lines 41-49), and a delivery device configured to induce the stretching of the substrate (e.g. Column 11, Line 56 – Column 12, Line 9), wherein a deployment of the medical device includes stretching of the substrate such that the second struts rotate relative to the first struts (e.g. Column 11, Line 56 – Column 12, Line 9).
Anderson does not disclose the following features, however, Ma teaches a stent wherein widths of the second struts as measured along the major surface are larger than thicknesses of the second struts as measured perpendicular to the major surface (e.g. Fig. 1A-B; Column 6, Line 64 – Column 7, Line 9). Having the stent device of Anderson have the thicknesses of the second struts be less than the widths of the struts, as taught by Ma would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the modification would merely involve use of the above techniques taught by Ma to modify the stent device of Anderson in order to optimize the design of the stent. Courts have recognized that a conclusion that the claimed subject matter would have been obvious to one of ordinary skill in the art is supported by findings that the claimed subject matter merely involves using a known technique to improve similar devices in the same way. See MPEP 2143.
Regarding Claim 13, Anderson teaches a medical device wherein the substrate of the medical device is a tubular substrate (e.g. Fig. 2; Column 6, Line 59 – Column 7, Line 9), wherein the delivery device is configured to deliver the medical device within a vasculature of a patient with the medical device in a collapsed configuration (e.g. Column 10, Lines 11-21), wherein the delivery device is operable to deploy the tubular substrate within the vasculature (e.g. Column 9, Line 62 – Column 10, Line 21), and wherein a deployment of the medical device includes stretching of the tubular substrate to an expanded configuration such that the second struts rotate relative to the first struts (e.g. Fig. 4-7; Column 6, Lines 41-49).
wherein, when the tubular substrate is deployed in the expanded configuration, raised edges of the tubular substrate are configured to scrape and clear thrombus from within the vasculature (e.g. The limitation is an intended function which is considered met if the cited reference is capable of performing the function; Column 11, Line 15-45; Column 11, Line 56 – Column 12, Line 9; The Anderson device can be expanded and then moved longitudinally by the delivery device to scrape  thrombus).
Regarding Claim 15, Anderson teaches a medical device wherein, when the tubular substrate is deployed in the expanded configuration, the tubular substrate is configured to engage an inner wall of the vasculature (e.g. Column 11, Line 15-45; Column 11, Line 56 – Column 12, Line 9).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 5800526 A) and Ma et al. (US 9750622 B2) as applied to claims 1, 2, 5, 8, 10, 11 and 13-15  above, and further in view of Armstrong et al. (US 9737422 B2).
Regarding Claim 3, Anderson teaches a stent wherein the plurality of second struts alternately extend at an angle to a transverse direction defining a serpentine portion with peaks and valleys (e.g. Fig. 1-3, element 13) with the plurality of first struts interconnecting the plurality of second struts adjacent apexes of the peaks (e.g. Fig. 1-3, element 14). 
Anderson does not disclose the following features, however, Armstrong teaches a stent with the plurality of first struts interconnecting the plurality of second struts adjacent apexes of the peaks (e.g. Fig. 2A-B, element 107’) and valleys (e.g. Fig. 2A-B, the valley that element 118 connects to element 107’). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the stent device of Anderson to have the struts in the first direction connect the peaks of the plurality of second struts to the valleys of the adjacent second struts as in Armstrong the modification would merely involve use of the above techniques taught by Armstrong to modify the stent device of Anderson in order to optimize the design of the stent. Courts have recognized that a conclusion that the claimed subject matter would have been obvious to one of ordinary skill in the art is supported by findings that the claimed subject matter merely involves using a known technique to improve similar devices in the same way. See MPEP 2143. 
wherein the tubular substrate is radially balloon-expandable to an expanded diameter from the intermediate diameter (e.g. Column 11, Line 56 – Column 12, Line 9; the balloon expansion cited is capable of fully expanding the stent from a crimped state and thus necessarily passes through an intermediate diameter), and wherein the intermediate sections of the second struts rotate relative to the first struts between the collapsed diameter and the expanded diameter (e.g. Column 6, Lines 41-49; Column 11, Line 56 – Column 12, Line 9).
Anderson does not teach the following features, however, Armstrong teaches a stent wherein the tubular substrate is radially self-expandable to an intermediate diameter from a collapsed diameter (e.g. Column 4, Lines 32-42). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the stent device of Anderson to have the stent made from a self-expanding material as in Armstrong because the modification would merely involve use of the above techniques taught by Armstrong to modify the stent device of Anderson in order to optimize the design of the stent. Courts have recognized that a conclusion that the claimed subject matter would have been obvious to one of ordinary skill in the art is supported by findings that the claimed subject matter merely involves using a known technique to improve similar devices in the same way. See MPEP 2143.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 5800526 A) and Ma et al. (US 9750622 B2) as applied to claims 1, 2, 5, 8, 10, 11 and 13-15  above, and further in view of Yadin et al. (US 7578841 B2).
Regarding Claim 4, Anderson teaches a stent wherein the plurality of first struts have a curved shape (e.g. Fig. 8-10, element 26, 30; Column 6, Lines 33-59) operable to allow expansion of the first struts along the first direction prior to rotation of the intermediate sections of the second struts as the substrate is stretched along the direction perpendicular to the first direction .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 5800526 A) and Ma et al. (US 9750622 B2) as applied to claims 1, 2, 5, 8, 10, 11 and 13-15  above, and further in view of Clark (US 9585647 B2).
Regarding Claim 7, Anderson teaches a stent further comprising a plurality of projections extending from the intermediate sections of the plurality of second struts (e.g. Fig. 1-3, element 20; Column 6, Lines 16-58), 
Anderson does not disclose the following features, however, Clark teaches a stent wherein the medical device is configured to radially collapse to draw together tissue surfaces captured by the plurality of projections (e.g. Column 31, Lines 30-58).
Anderson and Clark are concerned with the same field of endeavor as the instant claims, namely, collapsible implantable tubular elements.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson such that stent collapses after it is fully expanded and the barbs anchor the stent to the surrounding tissue as taught by Clark in order to pull the tissue closer together (e.g. Clark, Column 31, Lines 30-58).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 5800526 A) and Ma et al. (US 9750622 B2)  as applied to claims 1, 2, 5, 8, 10, 11 and 13-15  above, and further in view of Khosravi et al. (US 6425915 B1).
Regarding Claim 12, Anderson teaches a medical device further comprising a plurality of projections extending from the intermediate sections of the plurality of second struts (e.g. Fig. 4-7; Column 6, Lines 41-49), wherein the delivery device is configured to deliver the medical device within a confined orifice of a patient (e.g. Column 10, Lines 11-21), wherein the substrate is a flat sheet curled up within the delivery device (e.g. Fig. 8-10; Column 7, Lines 31-35), , and wherein the medical device is configured to be used as a hernia patch with the plurality of projections being configured to contact or penetrate a tissue of the patient adjacent an opening in the tissue at a herniation (This limitation is an intended use and is considered met if the cited structure is capable of accomplishing the same function; Fig. 4-7; Column 6, Lines 41-49).
Anderson does not disclose the following features, however, Khosravi teaches a device wherein the delivery device is operable to deploy the substrate within the confined orifice such that the flat sheet at least partially uncurls within the confined orifice (e.g. Column 7, Lines 23-34; Lines 43-57). The device of Anderson teaches a delivery device capable of delivering the flat sheet, however the stent device of Anderson does not uncurl upon delivery. 
Anderson and Khosravi are concerned with the same field of endeavor as the instant claims, namely, implantable tubular elements.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson such that is a flat sheet that uncurls upon delivery as taught by Khosrovi in order have a range of diameters (e.g. Khosravi, Column 3, Lines 50-59).
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art did not teach a device including a substrate covered in a therapeutic coating and two sets of struts extending in two different, non-parallel directions as described in claim 1, wherein the rotation of the intermediate sections from the stretching of the substrate along the a direction perpendicular to the first direction (the direction in which one set of struts extends) fractures the therapeutic coating to facilitate delivery of the therapeutic coating to a patient tissue adjacent the therapeutic coating.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED KLAR ROVIRA whose telephone number is (571)272-0068.  The examiner can normally be reached on Mon-Fri: 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 4089187557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K.R./               Examiner, Art Unit 3774                                                                                                                                                                                         

/JERRAH EDWARDS/               Supervisory Patent Examiner, Art Unit 3774